Citation Nr: 1215400	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-36 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION


The Veteran served on active duty from June 1997 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO), Education Center, in Atlanta, Georgia.

The Veteran testified at a Central Office hearing before the undersigned acting Veterans Law Judge in March 2012.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran first entered on active duty after June 30, 1985, with an initial obligation of three years of service to expire in June 2000.

2.  The Veteran was discharged from active duty in March 1999.  She did not complete three years of continuous active duty.

3.  The Veteran was not discharged or released from active duty because of a service-connected disability, sole survivorship, a preexisting medical condition not characterized as a disability, for hardship, for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct, but which interfered with her performance of duty, for convenience of the Government after completing 30 months of a three-year enlistment or 20 months of a two-year enlistment, or involuntarily for convenience of the Government as a result of a reduction in force.


CONCLUSION OF LAW

The legal requirements for eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) are not met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2011); 38 C.F.R. § 21.7042 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has applied for basic educational assistance under the provisions of 38 U.S.C. Chapter 30 (Chapter 30), also known as the Montgomery GI Bill, which provides, inter alia, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2002).

The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates and not preceding certain prescribed dates, or meeting certain other exceptional criteria.  See 38 U.S.C.A. § 3011 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7040, 21.7042, 21.7045 (2001).

Specifically, in pertinent part, to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A) (West Supp. 2011).  The individual also must have served an obligated period of active duty.  

In the case of an individual with a three-year period or more of obligated service, the individual must have completed not less than three years of continuous active duty.  If the obligated period of service is less than three years, however, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  38 U.S.C.A. § 3011(a)(1)(A)(i) (West Supp. 2011).

However, an individual who does not meet the above service requirements may be eligible for basic educational assistance when she is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) by reason of a sole survivorship discharge (as that term is defined in 10 U.S.C.A. § 1174(i); (3) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (4) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (5) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (6) for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment (7) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

The Board notes that the statutory definition of hardship relates to where a regular enlisted member of an armed force, who has dependents, is discharged for hardship.   See 38 U.S.C.A. § 1173.

In this case, the Veteran's personnel records reflect that she received a commission in the U. S. Air Force Reserve in June 1997.  She served as a chaplain.  The records also show that she completed her enrollment in the Montgomery GI Bill in July 1997.  The form signed by the Veteran included her expiration of service date in June 2000.

The Veteran's DD 214 reflects that she was discharged from service in March 1999.  The narrative reason for her discharge was ecclesiastical endorsement.  The Veteran was not discharged to a Reserve or National Guard component.  The DD 214 contained a notation that the Veteran had not completed her first full term of service.

In addition to her application for benefits, the Veteran submitted a statement in support of her claim.  She acknowledged that she served on active duty from June 1997 to March 1999.  She said her limited service was due to no fault of her own.  She said she fully intended to serve her country but that there were "those that made it extremely unbearable for me to do my job by treating me unfairly."  

The Veteran submitted a statement from an individual, J.A., who listed himself as a retired Army Colonel from the Chaplain Corps.  The statement was dated in August 2006.  Colonel A. said that the Veteran was assigned to a base in Georgia and was "grossly mistreated racially."  He said they could have made a "federal case" by going to the Inspector General of the Air Force and to Congress.  He said the Veteran elected not to do that and opted to have his help in her getting out the service as soon as possible.  He said he pulled what he described as her endorsement for cause.  He said the cause was not hers but the Air Force's, and they had to release her at once from duty. 

The RO considered the Veteran's statements and evidence but her claim remained denied.  She had not satisfied the eligibility criteria for required service; either by serving her full initial three-year commitment or by one of the recognized exceptions.  

The Veteran perfected her appeal in December 2008.  She stated that her brief period of service was no cause of her own.  She said that she was a victim of "conditions which interfered with my duty." (emphasis in original).  

The Veteran testified at a Central Office hearing in March 2012.  She felt she had been treated unfairly.  She had paid into the education program.  She noted that she did not satisfy the required service time criteria but said that conditions in service prevented her from remaining on active duty and satisfying the required period of service element.  She referenced the exception found at 38 U.S.C.A. § 3011 (a)(1)(A)(ii)(I) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department.  She believed the circumstances of her service satisfied this particular exception to the required service element.

The Veteran was asked to provide further information on the conditions she was referring to in her prior statement.  She said she came home to her quarters on base one time to find the garage door open.  She felt troubled by this as she kept personal and private papers in her garage.  She was not sure if she had left the door open.  She said she made sure the garage door was locked after that but found it open on two other occasions.  She then clarified that it was not her garage door but a small patio door that lead to a room where she kept her things.  (Transcript p. 7).  She felt that someone was trying to run her off by doing this.  She called the military police (MP's) and was told to wait outside until they arrived.  She said the MP's arrived after 15-20 minutes.  She was upset that only an airman arrived - she referred to him as a "one striper."  

The Veteran further testified that she began to sleep with her clothes on and kept her daughter with her.  She said that she felt that she heard someone in her crawl space at times.  The Veteran said she felt violated.  She also testified as to her successes in service, to include a rapid promotion to Captain and how she was able to provide services to those in need.  She felt that she always did a good job in carrying out her duties and received recognition for her good performance.  She said she told Colonel A. about what was happening and that he visited the base.  She felt things went well for a period of time but "it all started back up again."  

In reviewing the evidence of record, the Veteran did enter service after June 30, 1985.  However, she meets none of the remaining qualifying factors that would make her eligible for Chapter 30 education benefits.  She had an obligated period of service of three years and was discharged after approximately one year and nine months of service.  

The Board has considered the remaining provisions of 38 U.S.C.A. § 3011 (a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5) for possible application; however, there is no evidence that the Veteran was discharged for sole survivorship, a preexisting medical condition not characterized as a disability, for hardship, for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct, but which interfered with her performance of duty, for convenience of the Government after completing 30 months of a three-year enlistment or 20 months of a two-year enlistment, or involuntarily for convenience of the Government as a result of a reduction in force.

The Board understands and appreciates the Veteran's statements regarding having paid into the education program.  Also her statements regarding her experiences at her duty station.  However, the Veteran was not discharged for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department.  The exception requires findings by the military that the claimed physical or mental condition interfered with the performance of duty.  There is no evidence of such a determination in the record and the Veteran does not allege that there is such evidence.

The Veteran's discharge was at her request, as supported by her statements and that of Colonel A.  The discharge was not for the exception noted.  The Veteran's claim to establish eligibility for Chapter 30 benefits must be denied.

The Board notes that the notice and duty to assist requirements, as established by the Veterans Claims Assistance Act of 2000 (VCAA), do apply to education cases.  See 38 C.F.R. §§ 21.1031, 21.1032 (2011).  The Veteran was not provided with notice as normally required by regulation.  However, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004.  The evidence is such that the Veteran cannot establish entitlement to Chapter 30 education.  Accordingly, no further duty to provide notice or assistance is required in this case.


ORDER

Basic eligibility to educational assistance benefits under Chapter 30, Title 38, United States Code is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


